
	
		II
		112th CONGRESS
		1st Session
		S. 1216
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Corker introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To waive the requirement that existing traffic signs meet
		  minimum retroreflectivity standards on or before the compliance dates
		  established by the Federal Highway Administration.
	
	
		1.Minimum retroreflectivity
			 standards for traffic signs
			(a)WaiverNotwithstanding any other provision of law,
			 existing traffic control devices shall not be required to comply with the
			 minimum retroreflectivity level standards set forth in section 2A.08 of the
			 Manual on Uniform Traffic Control Devices for Streets and Highways, 2009
			 Edition (incorporated by reference in part 655 of title 23, Code of Federal
			 Regulations), on or before the compliance dates set forth in table I–2 of such
			 Manual.
			(b)ExceptionAny
			 traffic control device installed on or after the date of the enactment of this
			 Act shall meet the standards referred to in subsection (a).
			
